COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00287-CV


IN THE INTEREST OF S.M.-R., A
CHILD

                                       ----------

         FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 231-556936-14

                                       ----------

               DISSENTING AND CONCURRING OPINION

                                       ----------

      I join the majority in the disposition of Mother’s first two points, but I dissent

from both the majority’s disposition of her third point and its failure to modify the

trial court’s judgment.

      Mother sought Title IV-D genetic testing and child support services from

the Office of the Attorney General (the State) after receiving correspondence

from the State indicating that they “needed to open a case because [she and the

child] had medical support through the State and food stamps. So they said they

had to open up a case for the paternity. So that’s when all this started.” The
State filed the underlying lawsuit asking that Father be ordered to pay current

and retroactive child support to Mother.

       Mother’s third point and the State’s second issue (responding to Mother’s

third point), when taken together, make clear that the trial court abused its

discretion by ordering Mother to pay one-half of the court costs.1 I would modify

the trial court’s judgment by deleting that order and instead ordering that Father

pay all court costs instead of one-half of the court costs. I would then affirm the

trial court’s judgment as modified.

       Because the majority affirms the trial court’s judgment without so modifying

it, I respectfully dissent.


                                                   /s/ Lee Ann Dauphinot

                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

DELIVERED: November 23, 2016




       1
      See Tex. Fam. Code Ann. § 231.211(a) (West 2014); In re Naylor, 160
S.W.3d 292, 296 (Tex. App.—Texarkana 2005, pet. denied).


                                           2